DETAILED ACTION
This Office Action is responsive to the amendment for application 16/400,329 filed on 7 May 2021. Claims 1, 8-9, 13, 18, and 20 have been amended, claims 7 and 17 have been canceled, and new claims 21-22 have been added.
The 35 U.S.C. 101 rejections of claims 1-3, 6, 13-14, and 20 because the invention is directed to a judicial exception of an abstract idea, and claim 20 because the invention is directed to transitory media as presented in the previous Office action have been withdrawn in view of Applicant’s remarks and the amendments to the claims.
The nonstatutory double patenting rejection of claims 1-2, 13, and 20 as presented in the previous Office action has been withdrawn in view of Applicant’s remarks and amendments to the claims. 
Claims 1-6, 8-16, and 18-22 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-6, 8-16, and 18-22 have been withdrawn. 



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lesley A. Leonessa (Reg. No. 51,936) on 27 May 2021.
Please amend claims 1-6, 8-9, 11-16, 18, 20, and 22 as follows:
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising: 
receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises  plurality of first replication requests and at least one second replication request, wherein the first storage system comprises a plurality of first storage devices and the second storage system comprises a plurality of second storage devices; and 
optimizing the at least one second replication request to optimize processing of the plurality of replication requests by: 
determining an average size associated with the plurality of first replication requests;
partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and
processing the plurality of sub-second replication requests.
2. The method of Claim 1, wherein the plurality of first replication requests comprises and the at least one second replication request comprises an asynchronous replication request.

assigning the  plurality of first replication requests to a first queue; 
assigning the at least one second replication request to a second queue; 
polling the first queue and the second queue according to a polling frequency value to process the plurality of replication requests; and 
determining that the at least one second replication request requires optimizing prior to processing the at least one second replication request in the second queue.
4. The method of Claim 3, further comprising: 
polling the second queue to process at least one of the plurality of sub-second replication requests.
5. The method of Claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises: 

assigning the  plurality of first replication requests to a first queue; 
assigning at least one of the plurality of sub-second replication requests to a second queue; and 
polling the first queue and the second queue according to a polling frequency value to process the  plurality of first replication requests and the at least one of the plurality of sub-second replication requests.
6. The method of Claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises: 
optimizing the at least one second replication request to meet latency requirements associated with the  plurality of first replication requests.
8. The method of Claim 1, wherein determining the average size associated with the  plurality of first replication requests comprises: 
 plurality of first replication requests.

determining whether a size associated with the at least one second replication request is at least a multiple of the average size of the  plurality of first replication requests.
11. The method of Claim 9, further comprising: 
if the size associated with the at least one second replication request is not at least a multiple of the average size of the  plurality of first replication requests, determining that the at least one second replication request is optimized.
12. The method of Claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises:
receiving at least one optimized second replication request at a first module, from a second module, wherein the at least one second replication request is optimized at the second module; and 
processing the  plurality of first replication requests and the at least one optimized second replication request at the first module.
13. A system for use in managing an asynchronous and synchronous transmit priority mechanism comprising a first storage system configured to participate in a replication process with a second storage system, the system comprising a processor configured to: 
receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises  plurality of first replication requests and at least one second replication request, wherein the first storage system comprises a plurality of first storage devices and the second storage system comprises a plurality of second storage devices; and 
optimize the at least one second replication request to optimize processing of the plurality of replication requests by: 
plurality of first replication requests;
partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and
processing the plurality of sub-second replication requests.

assign the  plurality of first replication requests to a first queue; 
assign the at least one second replication request to a second queue; 
poll the first queue and the second queue according to a polling frequency value to process the plurality of replication requests; and 
determine that the at least one second replication request requires optimizing prior to processing the at least one second replication request in the second queue.
15. The system of Claim 14, further configured to: 

poll the second queue to process at least one of the plurality of sub-second replication requests.
16. The system of Claim 13, wherein the system configured to optimize the at least one second replication request to optimize processing of the plurality of replication requests is further configured to: 

assign the  plurality of first replication requests to a first queue; 
assign at least one of the plurality of sub-second replication requests to a second queue; and 
 plurality of first replication requests and the at least one of the plurality of sub-second replication requests.

determine whether a size associated with the at least one second replication request is at least a multiple of the average size of the  plurality of first replication requests.
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: 
a non-transitory computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: 
receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises  plurality of first replication requests and at least one second replication request, wherein a first storage system comprising a plurality of first storage devices is configured to participate in the replication process with a second storage system comprising a plurality of second storage devices; and 
optimize the at least one second replication request to optimize processing of the plurality of replication requests by: 
determining an average size associated with the  plurality of first replication requests;
partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and
processing the plurality of sub-second replication requests.
22. The method of Claim 3, further comprising: 
tuning the polling frequency value to balance a latency requirement associated with the plurality of first replication requests with providing a bandwidth range associated with the second replication request.


Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowed, being herein renumbered claims 1-20.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 13-14 of the remarks dated 7 May 2021, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “determining an average size associated with the at least one first replication request; and partitioning the at least one second replication request according to the average size” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 13 and 20.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196